 Case 13-16482      Doc 122      Filed 03/05/19 Entered 03/05/19 11:59:48         Desc Main
                                  Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS

In Re:
      Mimose Dambreville,                                         Chapter 13
      Debtor                                                      Case No. 13-16482
_____________________

  RESPONSE TO US BANK TRUST NA’S RESPONSE TO NOTICE OF FINAL CURE
                             PAYMENT

       Now comes the Debtor and responds to US Bank Trust NA’s Response to Notice of Final
Cure Payment. In support of this, Debtor states as follows:

         1.   Debtor denies being $13,042.19 in arrears to US Bank Trust NA and believes she
              only owes one payment. Additionally, US Bank Trust NA’s prior counsel sent
              correspondence to Debtor’s prior counsel indicating that the loan was only one
              month past due.

         2.   Debtor further state that counsel has requested a payment history and breakdown
              of the alleged arrears from US Bank Trust NA and has not yet received it.

Wherefore, the Debtors request the court finds as follows:

         1.   US Bank Trust NA’s Response to Trustee Notice of Final Cure Payment be
              denied for the amount claimed.

         2.   For such other relief as the court deems just.

                                             Debtor,
                                             by her attorney,

Dated: March 5, 2019                         /s/ John Ullian
                                             John Ullian, Esq.
                                             The Law Firm of Ullian & Associates, P.C.
                                             220 Forbes Road, Suite 106
                                             Braintree, MA 02184
                                             (781) 848-5980
                                             BBO# 542786
 Case 13-16482       Doc 122     Filed 03/05/19 Entered 03/05/19 11:59:48            Desc Main
                                  Document     Page 2 of 2


                                CERTIFICATE OF SERVICE

        I, John Ullian, hereby certify under the pains and penalties of perjury that I served the
foregoing RESPONSE TO US BANK TRUST NA’S RESPONSE TO NOTICE OF FINAL
CURE PAYMENT via ECF or mailing a copy of same, postage prepaid, to the following
interested parties:

Carolyn Bankowski                             John Fitzgerald
Chapter 13 Trustee Boston                     Office of the US Trustee
P. O. Box 8250                                J.W. McCormack Post Office & Courthouse
Boston, MA 02114                              5 Post Office Sq., 10th Fl, Suite 1000
                                              Boston, MA 02109

Mimose Dambreville                            US Bank Trust NA
8 Cochato Park                                Stephanie Babin, Esq.
Randolph, MA 02368                            Sassoon & Cymrot LLP
                                              84 State Street, Suite 820
                                              Boston MA 02109


Dated: March 5, 2019                         /s/ John Ullian
                                             John Ullian, Esq.
                                             The Law Firm of Ullian & Associates, P.C.
                                             220 Forbes Road, Suite 106
                                             Braintree, MA 02184
                                             (781) 848-5980
                                             BBO No. 542786
